The Court,

absente Weston J.,

said that the statute of 1823, ch. 233, appeared to have been enacted for the purpose of enlarging the criminal jurisdiction of the court of Common Pleas by extending it to all other crimes and misdemeanors, of which it previously had not cognizance, except certain offences therein enumerated. It is not therefore to be considered as a revision of the whole criminal jurisdiction of that court which depends as well on the statutes in force at the time when that court was constituted by Stat. 1822, ch. 193, as on those subsequently en= acted. The conviction in the present case being by virtue of the former laws, the offer of a recognizance with sufficient sureties was indispensably necessary to give effect to the claim of an appeal. And in the Stat. 1823, ch. 233, “the right of appeal" is evidently adverted to as an existing right, to be exercised only upon the well known condition of giving sureties to prosecute the appeal with effect.